Citation Nr: 0416122	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  92-08 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased schedular rating for chronic 
low back strain with degenerative disc disease, currently 
evaluated as 40 percent disabling.  

3.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  The RO 
denied service connection for PTSD in a February 1992 rating 
action and denied entitlement to a rating in excess of 40 
percent for the veteran's service-connected low back disorder 
in a June 1994 rating action.  The veteran's disagreement 
with those decisions led to this appeal.  In addition, in a 
rating decision dated in July 2003, the RO granted service 
connection for type II diabetes mellitus and assigned a 20 
percent rating.  The veteran disagreed with the 20 percent 
rating, and the issue of entitlement to an initial rating in 
excess of 20 percent for type II diabetes mellitus is also 
before the Board.  

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1992.  The Board remanded the 
case for development in May 1995.  Thereafter, the veteran 
testified before the undersigned at a hearing held at the RO 
in April 1998.  In September 1998, the Board remanded the 
case to the RO for additional development.  The case is now 
before the Board for further appellate consideration.  

Review of the record shows that in a January 2004 rating 
decision, the RO denied service connection for obstructive 
sleep apnea and hepatitis B.  At the same time, the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  In a 
letter dated in January 2004, the RO informed the veteran of 
its decision and provided notice of his appellate rights.  
There is no indication that the veteran has filed a notice of 
disagreement, and none of those issues is currently before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process).

This decision addresses the issues of entitlement to service 
connection for PTSD and an increased schedular rating for the 
veteran's service-connected low back disability.  The Board 
notes that that at no time has the RO considered an extra-
schedular rating for the veteran's service-connected low back 
disability.  In this regard, from early in the appeal, the 
record has included evidence of what is arguably marked 
interference in the veteran's ability to work due to his 
service-connected low back disability.  For example, in an 
August 1994 letter, a VA physician stated that the veteran 
has frequent severe bouts of back pain, which she said was a 
very incapacitating condition.  She said that due to this 
persistent condition, the veteran could not be employed in 
any capacity.  In addition, the physician who conducted a 
January 2001 VA orthopedic examination said that it was his 
opinion that the veteran's back condition was a major cause 
of his inability to work, while the examiner at a December 
2003 VA orthopedic examination said the veteran's progressive 
low back problems had caused him to be unemployable.  This 
evidence raises the issue of entitlement to an extra-
schedular rating.  See Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992) (VA is obligated to consider all issues reasonably 
inferred from evidence of record); see also EF v. Derwinski, 
1 Vet. App. 324, 326 (1991) (VA's statutory duty to assist 
means VA must liberally read all documents or oral testimony 
submitted to include all issues presented).  In view of this 
evidence, the Board refers the matter to the RO for 
consideration of entitlement to an increased rating for low 
back disability on an extra-schedular basis with 
consideration of 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16, 
as appropriate.  

The matter of entitlement to an initial rating in excess of 
20 percent for type II diabetes mellitus is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.  VA 
will notify you if further action is required on your part.  




FINDINGS OF FACT

1.  All evidence necessary to decide entitlement to service 
connection for PTSD and entitlement to an increased schedular 
rating for the veteran's service-connected low back 
disability has been obtained.  

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence that supports the veteran's assertion of 
in-service incurrence of the stressful event of rocket 
attacks on the base while he was there, and medical evidence 
of a nexus between diagnosed PTSD and this stressful event in 
service.

4.  The veteran's service-connected low back disability is 
manifested by severe limitation of motion, tenderness to 
palpation, muscle spasm and substantial chronic low back pain 
with complaints of radiating leg pain.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2003).  

2.  The criteria for a 60 percent schedular rating for the 
veteran's chronic low back strain with degenerative disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002) 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and an 
increased rating for his service-connected low back 
disability.  This appeal arises from the veteran's 
disagreement with the RO's denial of his PTSD service 
connection claim in a February 1992 rating action and its 
denial of entitlement to an increased rating for his service-
connected low back disability in a June 1994 rating action.  
In November 2000, many years after the veteran's appeal was 
underway, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  Since that time, the United States Court of Appeals 
for Veterans Claims (Court) has held expressly that the 
revised notice provisions enacted by section 3 of the VCAA 
and found at 38 U.S.C.A. § 5103(a) (West 2002) apply to cases 
pending before VA at the time of the VCAA's enactment.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, over the course of the appeal, the RO 
repeatedly requested the veteran to provide descriptions, in 
as much detail as possible, of his claimed stressors 
regarding his PTSD.  The RO has provided the veteran with 
notice of the applicable regulations, both regarding the PTSD 
service connection claim and rating criteria for back 
disabilities in the statement of the case for each claim and 
in multiple supplemental statements of the case.  In a May 
2003 letter, the RO specifically notified the veteran of the 
VCAA and its application to his PTSD service connection claim 
and notified him that he should complete and return release 
authorization forms so that VA could request medical records 
from his private physicians.  Further, in a letter dated in 
September 2003, the RO notified the veteran that to 
substantiate his increased rating claim, the evidence must 
show that his service-connected condition had gotten worse.  
In both letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, including VA and the Social Security Administration.  
The RO also told the veteran that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  The RO explained to the veteran that he must supply 
enough information to VA so that it could request evidence on 
his behalf, that VA would request the identified records, but 
that if the holder of the records declined to supply the 
records or asked for a fee, the RO would notify the veteran 
of the problems.  The RO told the veteran that it was his 
responsibility to make sure that the RO received all 
requested records that were not in the possession of a 
Federal department or agency.  In the September 2003 letter, 
the RO requested that the veteran notify VA if there was any 
other evidence or information that he thought would support 
his claims.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), to include as supplemented in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In the 
September 2003 letter, the RO asked the veteran to identify 
any additional information or evidence that he thought would 
support his claims, to identify evidence he wanted VA to try 
to get and asked him to send VA the information describing 
additional evidence or the evidence itself.  In addition, as 
noted above, the RO told the veteran that if there was any 
other evidence or information he thought would support his 
claims, he should let VA know.  This language adequately 
asked the veteran to provide any evidence in his possession 
that pertains to the claim, as directed in Pelegrini.  In its 
September 2002 supplemental statement of the case, the RO 
provided the veteran the regulatory provisions of the VCAA.  

The Board recognizes that the RO did not fully comply the 
with the notice requirements of the VCAA until after the 
initial unfavorable RO determination in the claim and 
acknowledges that the Court found this unacceptable in its 
recent Pelegrini decision.  As is evident by the chronology 
outlined above, the VCAA did not become law until many years 
after the veteran filed his claims.  Upon review of the 
record in its entirety, it is the judgment of the Board that 
during the course of the appeal VA has made reasonable 
efforts to develop the claims and subsequent to the enactment 
of the VCAA has provided the veteran with notice that 
complies with the requirements of the VCAA.  The Board finds 
that the failure to provide the veteran with the specific 
type of notice outlined in the VCAA prior to the initial 
unfavorable RO determinations has not harmed the veteran and 
that no useful purpose could be served by remanding the case 
to correct such error.  See 38 U.S.C.A. § 7261(b) (West 
2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claims, the RO has obtained sufficient 
VA treatment records and examination reports to decide the 
claims and, in addition, has obtained records for the veteran 
from the Social Security Administration.  The veteran has 
indicated that he receives all his treatment from VA, and his 
VA health care providers have submitted statements and 
letters relevant to his claims.  The veteran has submitted 
records pertaining to his service and multiple statements, 
including stressor statements, in support of his claims.  In 
addition, the RO has obtained evidence from the U. S. Armed 
Services Center for Unit Records Research that is pertinent 
to the PTSD claim.  The veteran testified at a hearing before 
a hearing officer at the RO in 1992 and testified before the 
undersigned at a hearing held at the RO in 1998.  In 
addition, the veteran's representative has provided written 
arguments in conjunction with the veteran's claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice pertaining to his claims.  In 
addition, relevant data has been obtained for determining the 
merits of the appeal, and no assistance that might further 
substantiate his claims is required.  

PTSD

The veteran is seeking service connection for PTSD and 
contends that he currently suffers from PTSD as a result of 
various in-service stressors during his service in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

The current version of 38 C.F.R. § 3.304(f), which became 
effective March 7, 1997, provides that service connection for 
PTSD now requires: (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).  From May 19, 
1993 to March 7, 1997, the requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1996).  Prior to May 19, 1993, VA had 
issued procedural guidelines on service connection for PTSD 
in is Adjudication Procedure Manual M21-1, Part I, paragraph 
50.45, which were found by the VA General Counsel not to be 
binding on the Board or the Veterans Benefits Administration.  
VAOGCPREC 7-92.  

As the current version of 38 C.F.R. § 3.304(f) is the rule 
announced by the Court in Cohen v. Brown, which was decided 
in March 1997, and this case was open and on direct review 
when that rule was announced, it is that version of 38 C.F.R. 
§ 3.304(f) that should apply to this claim.  See VAOPGCPREC 
7-03.  In any event, the only substantive change is that the 
prior version of the regulation required a "clear" 
diagnosis of PTSD, and that has been shown.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, the 
veteran's lay testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
veteran's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, there is no objective 
evidence, nor does the veteran contend, that he engaged in 
combat with the enemy.  VAOPGCPREC 12-99.  Neither the 
veteran's DD Form 214 nor his DD Form 215 includes any 
reference to combat, but the DD Form 215 does show that his 
decorations and medals include the Vietnam Service Medal with 
1 Bronze Service Star.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of his claimed stressors.  VA examination reports 
dated from the early 1990s and stressor statements from the 
veteran show that the veteran has reported being rocketed or 
mortared while in a chow hall in Cam Ranh Bay in January or 
February 1970.  He remembered the glass in his hand 
shattering, diving under a table and people shouting.  He 
said he was shaking and thought one man was killed.  He has 
also reported that he was at that base when it underwent 
attacks over a period of days.  Over the course of the 
appeal, the veteran's rendition of this set of events has 
varied somewhat in that in later accounts he has stated that 
one man was killed, but he did not know him.  

The veteran's service personnel records show that he was an 
aircraft maintenance specialist assigned to 314 Organization 
Maintenance Squadron, Ching Chuan Kang Air Base, Taiwan, 
starting in July 1969.  An AF Form 626, Request and 
Authorization for Temporary Duty - Military, dated in 
December 1969, shows that the veteran was assigned to 
temporary duty at Cam Ranh Bay Air Base, Republic of Vietnam, 
to render maintenance support as a BPO team member, effective 
on or about 25 December 1969 for what was to be a period of 
approximately 55 days.  Further, a DD Form 1351-2, Travel 
Voucher or Subvoucher, dated in February 1970, shows that the 
veteran was at Cam Ranh Bay from 27 December 1969 to 
22 February 1970.  In response to requests for supporting 
information, the U. S. Armed Services Center for Unit Records 
Research, most recently in October 2003, provided extracts 
from a document titled Air Base Defense in the Republic of 
Vietnam 1961-1973.  The document extract includes an appendix 
providing a chronology of Viet Cong/North Vietnamese attacks 
on U.S. Air Force operating bases in Vietnam.  The appendix 
shows that the Air Force operating base at Cam Ranh Bay 
underwent standoff attacks on January 6, 7, 9, and 13, 1970.  
On January 9, there was one U.S. casualty, who was wounded 
but not killed.  The base at Cam Ranh Bay underwent an 
additional standoff attack on February 2, 1970, with no 
casualties.  

The Board finds that the outlined evidence supports the 
veteran's testimony that he was exposed to rocket or mortar 
attacks while he was at Cam Ranh Bay and saw another 
serviceman wounded by enemy fire.  While the chronology of 
attacks does not specifically state that the veteran was 
present during any of the listed attacks, the fact that the 
veteran was assigned to temporary duty at Cam Ranh Bay air 
base when he said he was and standoff attacks occurred when 
he said they did and included a U.S. casualty, strongly 
suggests that the veteran was, in fact, exposed to those 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10 Vet. App. 307 (1997) (claimed 
stressor need not be confirmed in every detail).  As it can 
certainly be inferred from the supporting evidence that the 
veteran was personally exposed to the claimed stressor, and 
there is no evidence to the contrary, the Board finds that 
the claimed stressor of exposure to rocket attacks, including 
one involving a casualty, has been corroborated by credible 
supporting evidence and is therefore a verified stressor.  

The favorable medical evidence of record includes medical 
diagnoses of PTSD and medical evidence of a nexus between 
diagnosed PTSD and the stressful events of experiencing 
rocket attacks and witnessing another serviceman being 
wounded during one of the attacks, though the veteran thought 
the other serviceman was killed.  Specifically, when the 
veteran underwent a psychological assessment at the Traumatic 
Stress Disorder Center at the Boston VA Medical Center in 
February 1992, he reported the chow hall rocket attack at Cam 
Ranh Bay as among his stressors.  The April 1992 report 
described the veteran's background as well as interview and 
psychological testing results and found that he met the 
criteria for a DSM III-R diagnosis of PTSD.  Later VA records 
show continuing treatment for PTSD, including hospitalization 
for an exacerbation of his symptoms in 1995.  Also, in an 
April 1998 letter, the veteran's VA social worker and 
psychiatrist stated that the veteran met the DSM-IV criteria 
for PTSD and noted that the veteran had witnessed a rocket 
attack in a mess hall, but stated it was in Qui Hon.  In a 
later letter, in May 2000, the social worker reported that 
the veteran had been under treatment for several years and 
listed the veteran's stressors as witnessing an attack on a 
mess hall.  It was again stated that the veteran met the 
criteria for a DSM-IV diagnosis of PTSD.  The Board notes 
that the veteran, upon seeing those letters, corrected the 
location of the mess hall rocket attack to Cam Ranh Bay.  In 
yet another letter, which was dated in February 2002, another 
VA psychiatrist along with the social worker stated the 
veteran met the criteria for a DSM-IV diagnosis of PTSD and 
stated that the veteran's stressors included having witnessed 
a Cam Ranh Bay mess hall rocket attack, which the veteran 
believed killed another serviceman.   The Board acknowledges 
that the medical evidence demonstrates that several of the 
PTSD diagnoses of record are based on additionally reported 
stressful events other than the only verified stressful event 
of the veteran being subject to rocket attacks.  The 
favorable evidence is sufficient, however, to place in 
equipoise the matter of whether the veteran currently has a 
diagnosed disability of PTSD that is etiologically related to 
the only verified stressful event during service.  With 
application of 38 C.F.R. § 3.102, that is, the resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's diagnosed PTSD was incurred in service.  

Low back disability

The veteran is seeking an increased rating for his service-
connected low back disability, which he contends is more 
disabling than is reflected by the currently assigned 40 
percent rating.  

Background 

Service medical records show that the veteran had low back 
problems in service associated with lifting heavy objects, 
and that he was noted to have paravertebral back pain and 
muscle spasms.  At his service separation examination in 
November 1975, the veteran reported he was taking muscle 
relaxers for low backaches, and the examiner noted the 
veteran had had low back pain over the past several years 
associated with heavy lifting.  After an initial VA 
examination in March 1976, the RO, in a May 1976 rating 
decision granted service connection for low back strain and 
assigned a noncompensable rating effective the day following 
separation from service in December 1975.  The veteran 
appealed the initial noncompensable rating, which the Board 
affirmed in a decision dated in August 1977.  During the 
1980s, the rating assigned for the veteran's service-
connected low back disability, then described as chronic low 
back strain, was at various times rated as 10 percent or 
20 percent disabling.  In a rating decision dated in 
September 1991, the RO granted an increased rating from 20 
percent to 40 percent and characterized the service-connected 
disability as chronic low back strain with degenerative disc 
disease, L4-L5.  

In May 1993, the veteran filed a claim for an increased 
rating for his low back condition and at that time submitted 
a letter from his VA physician.  In that letter, which was 
dated in April 1993, the physician said the veteran continued 
to receive treatment for his low back pain.  She also stated 
that his back condition had clinically worsened in spite of 
various therapeutic measures.  In a September 1993 rating 
decision, the RO denied the increased rating claim after the 
veteran failed to report for a scheduled VA examination.  In 
response to the RO's notice of its denial, the veteran stated 
that he had been unable to report for the examination and 
requested that it be rescheduled.  

At a VA examination in March 1994, the veteran reported that 
he had been off work since 1991 because of back problems and 
although he had tried to take a rehabilitation course, he was 
unable to complete it.  He further stated that he had been 
turned down for many jobs because of his back history.  He 
stated that he was now able to work two hours twice a week at 
a veterans center.  He said that he tried to walk but could 
only walk 10 to 15 minutes and found he had difficulty 
sitting for more than a few minutes.  

On examination in March 1994, the physician stated that the 
veteran walked in a bent over position with some twist to the 
left.  The veteran had visible difficulty walking and had 
obvious pain.  Deep tendon reflexes were equal and intact; 
the veteran had marked paraspinal spasm and hip algesia in 
the L3-L4 distribution on the right.  Straight leg raising 
was limited bilaterally, and the physician said the veteran 
manifested considerable pain when muscle testing was 
attempted.  The diagnosis was lumbar radiculopathy with low 
back strain and probable herniated nucleus pulposus.  VA 
X-rays in March 1994 showed mild narrowing of the T12-L1 disc 
space as well as mild anterior compression of the T12 
vertebral body.  Small anterior osteophytes were present 
throughout the lumbar spine.  

The RO continued the 40 percent rating in a rating decision 
dated in June 1994.  The veteran filed a notice of 
disagreement in September 1994, and at that time submitted an 
August 1994 letter from his VA physician.  In that letter, 
the VA physician stated that the veteran had frequent severe 
bouts of back pain.  She said this was a very incapacitating 
condition because of which the veteran had been unemployed 
since 1991.  She said that due to this persistent condition, 
the veteran could not be employed in any capacity.  

VA outpatient records show that the veteran was seen with 
continuing complaints of chronic low back pain.  In June 
1994, he reported that the pain was radiating down on the 
right to his knee.  The physician's impression was low back 
pain, chronic, with exacerbation, and he prescribed bed rest 
for three days, as well as percocet and Tylenol.  When the 
veteran was seen in a physical therapy consultation in 
September 1994, it was noted that he was being followed by a 
neurologist and was on Flexeril and Valium.  At that time, 
there was straight leg raising to 20 degrees, bilaterally.  
After examination, the assessment was chronic low back pain 
with weakness of hip flexion and abduction.  

In a letter dated in June 1995, the veteran's VA physician 
stated that the veteran's service-connected back injury was 
diagnosed as degenerative disc in the lower lumbar spine 
area.  She said he had a limited amount of motion in the 
lumbar spine area, had difficulty walking and required a 
cane.  She said his condition was permanent and would worsen 
in the future.  

The veteran underwent a VA neurology examination in December 
1996 where it was noted that he was experiencing not only 
lumbosacral back pain, but also intermittent shooting pains 
into his thighs.  The physician ordered various studies, and 
in an addendum to the examination report noted that magnetic 
resonance imaging of the lumbosacral spine in December 1996 
showed no encroachment of any neural foramina, mild disc 
bulge and small focal herniation at L2-L3, and mild disc 
bulge and bony ridging at L1-L2.  The physician noted that 
January 1997 electromyography studies showed normal 
paraspinals in the lumbosacral area and a normal study in the 
legs.  The physician concluded that his evaluation did not 
indicate any evidence of peripheral neuropathy related to the 
veteran's disc disease but said that the veteran continued to 
have intermittent low back pain with radiated pain into his 
upper legs about once a week.  

At a VA orthopedic examination in December 1998, the veteran 
complained of constant pain in the low back with radiation to 
the right leg at times.  He stated that the pain was bad when 
he first got out of bed and when he got up from sitting.  He 
said that standing and walking made the symptoms worse, with 
pain in the low back and radiation to the right leg.  He said 
that he did not drive because it was too uncomfortable to sit 
for any length of time and used public transportation to get 
around.  He said that he did not do any work around the 
house, but spent most of his day lying down on the couch.  He 
reported he was not currently on any medication, having 
overdosed on Valium and Flexeril, but was recently given 
muscles relaxants for an acute episode of back pain.  He said 
they did not help.  On examination, there was some moderate 
tenderness over the lower lumbar spine.  Flexion was 
restricted to 40 degrees with muscle spasm and pain; there 
was lateral bending to 15 degrees, bilaterally.  Depression 
on the sciatic notch caused pain in the low back, which was 
not consistent.  Straight leg raising was positive 
bilaterally.  The physician said the symptoms could be 
aggravated by a flare up or during excessive use, and he said 
the range of motion could be reduced by up to 50 percent.  
The physician stated that the pain as claimed by the veteran 
was supported by muscle spasm and as evidenced by the 
veteran's visible behavior, that is, wincing on flexion and 
on straight leg raising.  

In a statement dated in May 2000, the veteran reported that 
on scale from 1 to 10, his back pain was an 8 and at times a 
10.  He said that when it was a 10, his back pain was severe, 
and it hurt to move in any position and heating pads provided 
only temporary relief.  He said that he had been receiving 
physical therapy and was scheduled to receive a TENS unit 
from a VA clinic.  

At a VA orthopedic examination in January 2001, the veteran 
complained of spasm in his back, which he reported went up 
and down his back and occasionally went into his right leg.  
He said that he had recently been prescribed the use of a 
cane, which had helped him.  He described the low back pain 
as constant and said that he had been treated at a VA pain 
clinic, but had limited relief.  He said his activities were 
extremely limited.  The physician noted that the veteran 
walked with a very slow shuffling gait, leaning heavily on 
his cane.  Examination revealed tenderness over the lower 
lumbar spine.  Flexion was restricted to 20 degrees, and 
right and left lateral bending were 5 degrees each.  
Neurological examination of the lower extremities was 
negative; straight leg raising was positive, bilaterally.  
The physician noted that VA X-rays of the lumbosacral spine 
in March 2000 had shown advanced degenerative disc disease at 
L5-S1 with multiple osteophytes on several other vertebrae of 
the lumbar spine.  The diagnosis was chronic degenerative 
disc disease of the lumbar spine.  The physician stated that 
it was his opinion that the veteran's back condition was a 
major contributing cause of the veteran's inability to work.  

At a VA orthopedic examination in December 2003, the 
physician noted that over the course of the years since 
service the veteran had continued to have progressive 
problems with his back.  He stated that most recently X-rays 
had revealed that he had some osteophytes at L4-L5 with signs 
of degenerative arthritis involving the lumbar vertebrae.  
The veteran reported he had difficulty walking except with a 
limp and discomfort, but with very little radiation of pain 
to his extremities.  Examination revealed marked stiffness of 
the veteran's lower back with loss of the normal lordotic 
curve.  The examiner said that range of motion of the back 
was markedly restricted in that straight leg raising was only 
approximately 10 degrees compared to a normal 90 degrees.  
Flexion of the thoracolumbar spine was 10 degrees compared to 
a normal 90 degrees.  Lateral flexion was 15 degrees compared 
to a normal 30 degrees, bilaterally; rotation was 15 degrees 
compared to a normal 30 degrees; and extension was 15 degrees 
compared to a normal 30 degrees.  The examiner said that the 
progressiveness of the veteran's lower back arthritis had 
caused him to be unemployable.  

Law and regulations

(i) General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2003).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marxcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97.  In this 
case, the rating schedule for diseases and injuries of the 
spine has changed once since the original rating decision, 
and the rating schedule for intervertebral disc syndrome has 
changed twice.  Old regulations may be applied to the entire 
appeal period if most favorable to the claimant, but newer 
regulations may not be applied before their effective dates.  
VAOPGCPREC 3-2000.

(ii) Rating musculoskeletal disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.

Analysis

Over the course of the appeal the RO has rated the veteran's 
service-connected low back disability under Diagnostic Code 
5292, the diagnostic code for limitation of motion of the 
lumbar spine although it has characterized the service-
connected disability as chronic low back strain with 
degenerative disc disease.  

Under the Rating Schedule as in effect prior to September 
2002, severe limitation of motion of the lumbar spine 
warranted a 40 percent rating, the maximum rating based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).  Other diagnostic codes under which lumbar spine 
disability could be rated included Diagnostic Code 5295 for 
lumbosacral strain.  Severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).  

Another potentially applicable diagnostic code is Diagnostic 
Code 5293 for intervertebral disc syndrome.  Prior to 
September 2002, intervertebral disc syndrome producing severe 
disability with recurring attack and little intermittent 
relief warranted a 40 percent rating, while intervertebral 
disc syndrome that resulted in pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warranted a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  

As was noted earlier, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  It has been observed that one diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  It has been similarly held 
that any change in diagnostic code by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, imaging studies of the veteran's low back have 
consistently shown bulging discs along with arthritic 
changes, and he has symptoms including limited motion, muscle 
spasm and radiating pain.  Rating the veteran under 
Diagnostic Code 5293, intervertebral disc syndrome, is 
consistent with the manifestations of the service-connected 
disability.  Moreover, rating under Diagnostic Code 5293 
holds open the possibility of a maximum 60 percent rating, 
whereas other diagnostic codes, such as Diagnostic Code 5292 
(limitation of motion of the lumbar spine) and Diagnostic 
Code 5295 (lumbosacral strain) provide a maximum rating of 40 
percent.  The Board further notes that the veteran's 
representative has argued that the veteran's low back 
disability should be rated under Diagnostic Code 5293.  

Accordingly, the Board finds that Diagnostic Code 5293 as in 
existence prior to September 2002 is most appropriate for the 
purposes of rating the veteran's service-connected low back 
disability.

As was outlined above, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001), a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.

On review of the record, the Board finds that the veteran's 
service-connected low back disability is manifested by severe 
limitation of motion, tenderness to palpation, muscle spasm 
and substantial chronic low back pain with intermittent 
complaints of radiating leg pain.  Although the evidence has 
consistently shown these symptoms, examiners have repeatedly 
noted that neurological deficits have not been present, which 
would be necessary for a 60 percent rating under Diagnostic 
Code 5293.  

The Board notes, however, that examiners have observed flare-
ups of the disability when there has been extreme pain 
interfering with the veteran's ability to rise from a chair 
or to stand, bend or stoop.  Further, the veteran's limp has 
been associated with his low back pain.  These findings 
demonstrate functional loss due to pain contemplated by 38 
C.F.R. § 4.40, functional loss due to pain on movement of a 
joint contemplated by 38 C.F.R. § 4.45 (which specifies that 
disturbance of locomotion and interference with sitting, 
standing and weight-bearing are related considerations) and 
also demonstrate painful motion with joint pathology 
addressed by 38 C.F.R. § 4.59.  

Under these circumstances, in the Board's judgment the 
additional disability associated with painful motion warrants 
the assignment of a 60 percent rating under Diagnostic Code 
5293.  See VAOPGCPREC 36-97 (as intervertebral disc syndrome 
involves loss of range of motion 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of disability); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 
4.25 (2001).

As noted above, 60 percent is the maximum rating available 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  An 
additional schedular rating over and above 60 percent under 
38 C.F.R. §§ 4.40 and 4.45 may not be assigned.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

Entitlement to increased rating after September 23, 2002

The rating criteria for intervertebral disc syndrome changed 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  These 
changes were effective as of September 23, 2002.  The rating 
schedule for spinal disabilities other than intervertebral 
disc syndrome did not change at that time.

The amended rating criteria for intervertebral disc syndrome 
provide two alternative means to rate a claim: the 
"incapacitating episode" method and the "combined ratings" 
method.   The claimant receives the higher of the two 
methods.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the "incapacitating episodes" method, a rating of 60 
percent is appropriate when a claimant has had a total of at 
least six weeks of incapacitation (defined as bed rest 
prescribed by a physician, and requiring treatment by a 
physician) within the previous twelve months.  The 
"incapacitating episodes" option is not for application in 
this case because the evidence of record does not show that 
the veteran suffered incapacitating episodes totaling at 
least six weeks during a twelve-month period, which would be 
required for the 60 percent rating.  

Under the "combined ratings" method, separate evaluations for 
chronic orthopedic and neurological manifestations, along 
with all other disabilities, are combined under 38 C.F.R. 
§ 4.25 for a combined total.  The "combined ratings" method 
does not benefit the veteran, as it would not result in a 
higher combined rating for his low back disability.  Under 
the action taken above, a 60 percent rating has been 
assigned.  To figure a combined rating, the maximum 
orthopedic rating would be 40 percent with separate 
consideration for neurological impairment.  In this case, 
while there is evidence of disc bulging and there are 
intermittent complaints of radiating pain, there is no 
neurological impairment shown that, when rated, would warrant 
a combined rating in excess of 60 percent.  In this regard, 
to qualify for a combined rating in excess of 60 percent, it 
would be required that the neurological component be rated in 
excess of 40 percent disabling, which would be possible if 
there were severe incomplete paralysis of the sciatic nerve, 
with marked muscular atrophy.  See 38 C.F.R. § 4.41a, 
Diagnostic Codes 8520-8529.  As no impairment of the sciatic 
nerve has been shown, a rating higher than 60 percent could 
not be awarded under the combined ratings method.  

Entitlement to an increased rating after September 26, 2003

Changes to the Rating Schedule that became effective 
September 26, 2003, provide a single set of criteria for 
rating conditions of the spine termed General Rating Formula 
for Disease and Injuries of the Spine (General Rating 
Formula). See 68 Fed. Reg. 51454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  The General Rating Formula includes criteria for 
evaluating limitation of motion and ankylosis, and a note 
following the General Rating Formula states that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment are to be 
evaluated separately, under an appropriate diagnostic code.  
Lumbosacral strain is to be rated under the General Rating 
Formula.  The new diagnostic code number for lumbosacral 
strain is Diagnostic Code 5237.  Effective September 26, 
2003, the diagnostic code number for intervertebral disc 
syndrome is Diagnostic Code 5243, and it is to be rated 
either under the General Rating Formula or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes effective September 
26, 2003, is the same as the criteria for incapacitating 
episodes under the prior Diagnostic Code 5293 in effect as of 
September 23, 2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, forward flexion of 
the thoracolumbar spine limited to 30 degrees or less 
warrants a 40 percent rating.  Under the General Rating 
Formula, unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  The next higher rating 
under the General Rating Formula is 100 percent, which 
requires unfavorable ankylosis of the entire spine.  

Application of the rating criteria that became effective in 
September 2003 does not benefit the veteran.  The 
incapacitating episodes option under Diagnostic Code 5243 is 
not applicable, as the evidence does not document periods of 
extended bed rest prescribed by a physician.  Under the 
combined ratings method, as noted above, the maximum 
orthopedic rating would be 40 percent, or at most 50 percent 
with consideration of additional disability due to flare-ups 
and application of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  Neurological findings would not, however, warrant 
a separate compensable rating because there has been no 
showing of some degree of peripheral nerve paralysis, or its 
equivalent, which would be required.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520-8529.  



Summary

In summary, the Board finds that the rating criteria in 
effect prior to September 2002 are more favorable to the 
veteran than are the revised criteria that became effective 
in September 2002 or those that became effective in September 
2003.  After review of the evidence, the Board concludes that 
under the rating criteria in effect prior to September 2002, 
the symptoms associated with the veteran's service-connected 
chronic lumbar strain with degenerative disc disease warrant 
a 60 percent schedular rating, which is the highest schedular 
rating that may be assigned under any applicable diagnostic 
code.  


ORDER

Service connection for PTSD is granted.  

A schedular 60 percent rating for the veteran's chronic 
lumbar strain with degenerative disc disease is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  


REMAND

In a rating decision dated in July 2003, the RO granted 
service connection for type II diabetes mellitus and assigned 
a 20 percent disability rating.  The veteran's disagreement 
with the 20 percent rating led to this appeal.  

Under the Rating Schedule, diabetes mellitus is rated under 
Diagnostic Code 7913, which provides a 10 percent rating for 
diabetes mellitus that is manageable by restricted diet 
alone.  Diabetes mellitus requiring insulin and restricted 
diet or requiring oral hypoglycemic agent and restricted diet 
warrants a 20 percent rating.  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities 
warrants a 40 percent rating.  A 60 percent rating may be 
assigned for diabetes mellitus requiring insulin, restricted 
diet and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately ratable.  In addition, the Rating 
Schedule provides a 100 percent rating for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  

In its denial of a rating in excess of 20 percent for the 
veteran's type II diabetes mellitus, the RO has noted that 
with respect to rating diabetes, regulation of activities 
means avoidance of strenuous occupational and recreational 
activities and has said there is no mention of restriction of 
activities due to diabetes in the medical evidence reviewed.  
The RO referred to letters from the veteran's VA physician 
and stated that it reviewed records in the claims file and 
treatment reports from the Boston VA Healthcare System dated 
from March 20, 2000 through March 21, 2003.  The Board does 
not find that the claims file currently includes the VA 
treatment records to which the RO referred, and those records 
along with any more recent records should be obtained.  

The Board notes that in the May 2000 letter the VA physician 
said that since October 1998, when the veteran was found to 
have overt diabetes mellitus, treatment of his condition had 
required changing his diet and activity levels, attending 
diabetes teaching and nutrition classes and increasing doses 
of Glyburide along with close monitoring with finger-stick 
testing at home.  In the September 2002 letter, the VA 
physician said that since the veteran's diabetes was 
diagnosed, the veteran had required increasing his 
medications along with multiple lifestyle changes, including 
a completely different diet and exercise level.  

In view of the foregoing, it is the judgment of the Board 
that the matter of the rating for the veteran's type II 
diabetes mellitus should be remanded for further development, 
including obtaining VA treatment records and providing the 
veteran with a VA examination.  

According, this issue is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  

2.  The RO should appropriately contact 
the veteran and request that he identify 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and non-VA, from which he 
has received treatment or evaluation for 
his type II diabetes mellitus from April 
2000 to the present.  With authorization 
from the veteran, the RO should obtain 
and associate with the claims file 
evidence identified by the veteran that 
has not been secured previously.  In any 
event, the RO should obtain and associate 
with the claims file all VA outpatient 
records, reports of laboratory studies 
and any hospital summaries for the 
veteran dated from March 2000 to the 
present from the Boston VA Healthcare 
System, including, but not limited to, 
the VA Medical Center in Brockton, 
Massachusetts. 

3.  Then, the RO should arrange for VA 
examination of the veteran to determine 
the severity of his type II diabetes 
mellitus.  If deemed necessary to 
properly make this determination, a 
urinalysis and blood glucose study should 
be performed, in addition to the physical 
examination.  The examiner should state 
whether the veteran requires insulin, 
restricted diet and regulation of 
activities, to include whether any such 
regulation means avoidance of strenuous 
occupational or recreational activities.  
The examiner should state whether the 
veteran's diabetes is adequately 
controlled.  Further, the examiner should 
address whether the veteran has 
complications due to his diabetes, such 
as peripheral neuropathy or vision 
impairment, and, if so, provide a 
description of the extent and severity of 
any related complications.  If specialist 
consultations are deemed to be necessary 
by the examiner, such should be 
scheduled.  The claims file must be 
provided to the examiner for review of 
pertinent documents.  

4.  Then, after undertaking any 
additional development, including 
conducting any other examinations deemed 
warranted, the RO should review the 
record and, with consideration of the 
possibility of staged ratings, should 
readjudicate entitlement to an initial 
rating in excess of 20 percent for the 
veteran's type II diabetes mellitus.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

5.  If the claim of entitlement to an 
initial rating in excess of 20 percent 
for type II diabetes mellitus is not 
granted to the satisfaction of the 
veteran, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



